Citation Nr: 0831552	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E. K. 


ATTORNEY FOR THE BOARD


J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1971 to May 1973.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2005, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record. 

The claim of service connection for a low back disability on 
the merits is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a decision in May 1984, the Board denied service 
connection for a low back disability.

2. The additional evidence since the Board decision in May 
1984 relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability. 




CONCLUSIONS OF LAW

1. The decision of the Board in May 1984, denying service 
connection for low back disability, is final. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2. The additional evidence presented since the Board decision 
in May 1984, denying service connection for low back 
disability, is new and material, and the claim is reopened. 
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in October 2003, in October 2005, and in July 
2006.  The notice included the type of evidence needed to 
reopen the claim of service connection, namely, new and 
material evidence that the back disability was incurred in or 
aggravated by service.   The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease or event, causing an injury 
or disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As new and material evidence has 
been presented, a VA medical examination and medical opinion 
is needed to decide the claim.  38 C.F.R. § 3.159(c)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in May 1984, the Board denied service 
connection for a low back disability on grounds that the 
acute lumbosacral strain in service was not a chronic 
disability and it was unrelated to back surgery in 1978.  By 
operation of law, the Board decision is final.  Despite the 
finality of the prior Board decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The relevant evidence of record at the time of the Board's 
decision in May 1984 is summarized as follows.  

The service treatment records disclose that on entrance 
examination the veteran indicated that he had back trouble.  
The examiner commented that the veteran's back had been "out 
of place" and treated by "D.C."  An X-ray of the 
lumbosacral spine revealed levoscoliosis, but no bony defect.  
In January 1973, the veteran was treated for acute 
lumbosacral strain.  On separation examination, the spinal 
was evaluated as normal.  

After service, private records show that in May 1973 and in 
December 1977 the veteran received chiropractic treatment for 
a right sacroiliac sprain.  In January 1978, the veteran was 
treated for a slipped sacroiliac.  In April 1978, the veteran 
had a laminectomy at the right L4-5 with disc removal after 
he "pulled something in his back.  In August 1980, he had 
fusion of the lumbar spine.  

In January 1983, a former service member recalled that the 
veteran complained of back pain, which was apparently related 
to his handling of howitzer projectiles and that on one 
occasion the veteran was absent from work because of back 
pain.  In July 1983, the veteran's employer reported that the 
veteran had a history of back problems from 1973 to 1980.  

At a hearing in July 1983, the veteran stated that he 
originally injured his back during service lifting artillery 
shells and that his back continued to bother him thereafter.  

Current Claim


Although the prior Board decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

As the veteran's application to reopen the claim was received 
in August 2003, the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the decision of the 
Board in May 1984 consists of: records of the Social Security 
Administration; a statement, dated in June 2003, of a former 
service member; private records from July 2000 to April 2002 
documenting refractory low back pain, beginning in July 2000 
with back surgeries in February 2001, in March 2001, and in 
April 2002; lay statements, dated in 2004, from the veteran's 
mother, sisters, and brother; medical articles on low back 
pain as a common chronic pain complaint and as an acute or 
chronic condition and treatment for chronic pain, on sciatica 
caused by nerve root inflammation versus referred pain, 
resulting from sprain or strain, and on symptoms of a 
herniated lumbar disc; articles by DAV on aspects of the 
claims process in relation to establishing a chronic disease 
related to service and by VA on the awards of compensation 
for fiscal year 2003; and the veteran's statements and 
testimony and the testimony of the veteran's spouse.  

The additional evidence includes a statement, dated in June 
2006, of a private psychologist, who stated that according to 
history provided by the veteran, it was certainly possible 
that chronic pain, including that due to [back] surgeries, 
was first manifested as a result of tasks completed for the 
military. 

As the claim was previously denied because there was no 
evidence that the low back disability, disc surgery at L4-5, 
first shown after service, was related to acute lumbosacral 
strain in service, as the additional evidence relates chronic 
[back] pain due to tasks during service, the lack of which 
was a factor in the previously denial of the claim, the 
additional evidence is new and material because it relates to 
the unestablished fact necessary to substantiate the claim, 
that is, evidence showing that the current low back 
disability may be related to acute lumbosacral strain, 
documented in service, which raises a reasonable possibility 
of substantiating the claim.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only, the appeal is granted.   


REMAND 

On the reopened claim of service connection for a low back 
disability, further evidentiary development is needed.  
Accordingly under the duty to assist, the claim is remanded 
for the following action:

1. Ask the veteran for any medical 
records, pertaining to the initial back 
surgery in April 1978, or after obtaining 
the necessary authorization, request the 
records on the veteran's behalf. 

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that the current low back 
disability, residuals of disc surgery at 
L4-5 with fusion, first documented after 
service in April 1978, is related to 
acute lumbosacral strain, documented in 
service in January 1973.  The claims 
folder must be made available to the 
examiner for review.



The examiner is asked to consider the 
following facts: 

On entrance examination the veteran 
indicated that he had back trouble, 
and an X-ray of the lumbosacral 
spine revealed levoscoliosis, but no 
bony defect.  During service, in 
January 1973, the veteran was 
treated for acute lumbosacral 
strain.  On separation examination, 
the spinal was evaluated as normal.  

After service, private records show 
that in May 1973 and in December 
1977 the veteran received 
chiropractic treatment for a right 
sacroiliac sprain.  In January 1978, 
the veteran was treated for a 
"slipped sacroiliac."  In April 
1978, the veteran had a laminectomy 
at the right L4-5 with disc removal 
after he "pulled something in his 
back.  In August 1980, he had fusion 
of the lumbar spine.  

After a review of the record, the 
examiner is asked to express an opinion 
on the following questions: 

a). Did the acute lumbosacral strain 
aggravate the pre-existing 
levoscoliosis, that is, was there a 
permanent increase in severity of 
the levoscoliosis, beyond natural 
progression, as contrasted to a 
temporary worsening of symptoms? 





b). If levoscoliosis was not 
aggravated by acute lumbosacral 
strain during service, after service 
was levoscoliosis related to a 
"slipped sacroiliac" in January 
1978 and in April 1978 to a 
laminectomy at the right L4-5 with 
disc removal after the veteran 
"pulled something in his back? 

c). Was the acute lumbosacral strain 
documented during service related to 
a "slipped sacroiliac" in January 
1978 and in April 1978 a laminectomy 
at the right L4-5 with disc removal 
after the veteran "pulled something 
in his back? 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the development requested has 
been completed, adjudicate the claim on 
the merits.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


